ON APPELLANT’S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant’s motion for rehearing treats principally the failure of the original opinion to discuss his Bill of Exception No. 1, in which complaint is made of the refusal of the court to permit the witness Conway Royal to give an opinion tha,t the accused was not mad at anybody on the morning before the homicide in the evening. The two boys had gone to the City of Waco and, while there, appellant purchased the knife involved which, according to his own testimony, was for the purpose of skinning cattle. After the witness Royal had given the *458evidence on the subject, the defendant “inquired as to the state of the defendant’s mind at the time he bought the knife, by inquiring as to whether or not the defendant was in a good humor at the time he went to Waco with said witness.” The bill recites that the witness would have testified that defendant was in a good humor and not mad at anyone on this occasion.
Appellant invokes Article 1257-a, of the Penal Code, and takes the position that it was a transaction so related to the homicide as to become admissible under the terms of said article. It has been held that the law making relevant facts and circumstances surrounding a killing admissible does not extend the rules of evidence. Wiggins v. State, 27 S. W. (2d) 236; and Russell v. State, 45 S. W. (2d) 622.
The evidence sought was merely the opinion of the witness on a matter wherein his opinion was not competent evidence. As a general rule of evidence this will not need citation of authorities. The only question is whether or not the article of the statute referred to changes the rule. We think it does not.
Appellant’s motion for rehearing is overruled.